DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10607677 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim(s) 8-9 and 11 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Clouse on 9/21/2021.
The application has been amended as follows: 
Claim 16 (Currently Amended), at line seven (7), “first voltage source source” has been replaced by --first voltage source--.
					Allowable Subject Matter
Claim(s) 1-7, 10 and 12-20 allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Patent No. 8228707, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 6, 12 and 16; in brief and saliently: A method, comprising: coupling a first capacitor of a memory device with a first voltage source via a first digit line, wherein a first portion of a reference voltage is stored on the first capacitor based at least in part on coupling the first capacitor the first voltage source, wherein coupling the first capacitor to the first voltage source is based at least in part on activating a first switching component to selectively couple the first capacitor to the first digit line and activating a second switching component to couple the first voltage source to the first digit line; coupling a second capacitor of the memory device with a second voltage source different than the first voltage source via a second digit line, wherein a second portion of the reference voltage is stored on the second capacitor based at least in part on coupling the second capacitor to the second voltage source; determining a first voltage of the first capacitor and a second voltage of the second capacitor based at least in part on coupling the first capacitor with the first voltage source and coupling the second capacitor with the second voltage source; sharing a charge between the first digit line and the second digit line based at least in part on the first digit line comprising the first voltage and the second digit line comprising the second voltage; and storing a reference voltage that is based at least in part on the charge shared between the first digit line and the second digit line. And/or further: A method, comprising: identifying a first portion of a reference voltage signal based at least in part on a first voltage of a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827